


Exhibit 10.25

 

AMENDMENT NO. 1 (this “Amendment”), dated as of December 31, 2010 among VALEANT
PHARMACEUTICALS INTERNATIONAL, a Delaware corporation (the “Borrower”), VALEANT
PHARMACEUTICALS INTERNATIONAL, INC. (“Parent”) and certain subsidiaries of
Borrower and Parent, as guarantors, the lenders party thereto and GOLDMAN SACHS
LENDING PARTNERS LLC (“GSLP”), as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein and not defined shall have the meaning
set forth in the Credit Agreement (as defined herein).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, Parent and the other guarantors party thereto entered
into that certain Credit and Guaranty Agreement dated as of September 27, 2010
(the “Credit Agreement”) among Borrower, Parent, certain Subsidiaries of the
Borrower, as Guarantors, and certain Subsidiaries of Parent, as Guarantors, the
Lenders party thereto from time to time, GSLP, Morgan Stanley Senior
Funding, Inc. and Jefferies Finance LLC, as Joint Lead Arrangers, Joint
Bookrunners and Syndication Agents, GSLP, as Administrative Agent and as
Collateral Agent, and each of Bank of America, N.A., DnB NOR Bank ASA, SunTrust
Bank and The Bank of Nova Scotia, as Documentation Agent; and

 

WHEREAS, pursuant to Section 10.5 of the Credit Agreement, the Borrower and each
of the undersigned Lenders hereby agree to the following amendments of the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

SECTION ONE - Amendment. Subject to the satisfaction of the conditions set forth
in Section Two hereof, the Credit Agreement is hereby amended as follows:

 

(a) Amendments to Section 1.1.

 

The following definitions are hereby added to Section 1.1 in appropriate
alphabetical order:

 

“Amendment No. 1” means Amendment No. 1 to this Credit Agreement dated as of
December 31, 2010.

 

--------------------------------------------------------------------------------


 

(b) Amendments to Section 9. Section 9 of the Credit Agreement is hereby amended
by adding a new Section 9.10 at the end thereof as follows:

 

9.10 Quebec Security. To the extent that any Canadian Credit Party now or in the
future is required to grant security pursuant to the laws of the Province of
Quebec, each Agent (other than the Collateral Agent) and Lender acting for
itself and on behalf of all present and future Affiliates of such Agent or
Lender that are or become a Lender Counterparty, hereby irrevocably authorizes
and appoints the Collateral Agent to act as the holder of an irrevocable power
of attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold any hypothec granted under the laws of the
Province of Quebec as security for any debenture, bond or other title of
indebtedness that may be issued by any Canadian Credit Party pursuant to a deed
of hypothec and to exercise such rights and duties as are conferred upon a fondé
de pouvoir under the relevant deed of hypothec and applicable laws (with the
power to delegate any such rights or duties). Moreover, in respect of any pledge
by any such Canadian Credit Party of any such debenture, bond or other title of
indebtedness as security in respect of any obligations arising hereunder or
under the other Credit Documents, the Collateral Agent shall also be authorized
to hold such debenture, bond or other title of indebtedness as agent, mandatary,
custodian and pledgee for the benefit of the Agents, the Lenders and the Lender
Counterparties, the whole notwithstanding the provisions of Section 32 of the An
Act respecting the Special Powers of Legal Persons (Quebec). The execution prior
to the date hereof by the Collateral Agent of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec, is
hereby ratified and confirmed. Any person who becomes a Lender, an Agent or a
Lender Counterparty shall be deemed to have consented to and ratified the
foregoing appointment of each of the Collateral Agent as fondé de pouvoir,
agent, mandatary and custodian on behalf of all Agents, Lenders and the Lender
Counterparties, including such person. For greater certainty, the Collateral
Agent, when acting as the holder of an irrevocable power of attorney (fondé de
pouvoir), shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favour of the Collateral Agent in
this Agreement, which shall apply mutatis mutandis. In the event of the
resignation and appointment of a successor Collateral Agent, such successor of
the Collateral Agent shall also act as the holder of an irrevocable power of
attorney (fondé de pouvoir), and as agent, mandatary and custodian for the
purposes set forth above.

 

SECTION TWO - Conditions to Effectiveness. This Amendment shall become effective
when, and only when, the Administrative Agent shall have received counterparts
of this Amendment executed by the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Requisite Lenders.

 

2

--------------------------------------------------------------------------------


 

SECTION THREE - Representations and Warranties. The Borrower and Parent hereby
represent and warrant to each of the Lenders and the Administrative Agent that
after giving effect to this Amendment, (x) no Event of Default or Default has
occurred and is continuing; and (y) the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects (and any such representations and warranties that
contain a materiality qualification are true and correct in all respects) on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date.

 

SECTION FOUR - Reference to and Effect on the Credit Agreement and the Notes. On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. The Credit
Agreement, the Notes and each of the other Credit Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Credit Parties under the Credit Documents. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as an amendment or waiver of any right, power or remedy of any Lender or
any Agent under any of the Credit Documents, nor constitute an amendment or
waiver of any provision of any of the Credit Documents. Each Guarantor ratifies
and confirms its Guaranty, and, if applicable, its Canadian Guarantee as being
in full force and effect after giving effect to the Amendment herein set forth.

 

SECTION FIVE - Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees and expenses of Cahill
Gordon & Reindel LLP) in accordance with the terms of Section 10.2 of the Credit
Agreement.

 

SECTION SIX - Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate

 

3

--------------------------------------------------------------------------------


 

counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

SECTION SEVEN - Governing Law. This Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the principles of conflicts of laws thereof.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

VALEANT PHARMACEUTICALS INTERNATIONAL,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,

as Parent and Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ATON PHARMA, INC.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CORIA LABORATORIES, LTD.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

DOW PHARMACEUTICAL SCIENCES, INC.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC.,

as Guarantor

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OCEANSIDE PHARMACEUTICALS, INC.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PRINCETON PHARMA HOLDINGS, LLC,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

 

PRIVATE FORMULA CORP.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RENAUD SKIN CARE LABORATORIES, INC.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VALEANT BIOMEDICALS, INC.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VALEANT PHARMACEUTICALS NORTH AMERICA LLC (f/k/a VALEANT PHARMACEUTICALS NORTH
AMERICA), as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

 

BIOVAIL AMERICAS CORP.,

as Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  

 

9

--------------------------------------------------------------------------------

 

 
